

	

		II

		109th CONGRESS

		1st Session

		S. 297

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide for adjustment of immigration status for

		  certain aliens granted temporary protected status in the United States because

		  of conditions in Montserrat, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Montserrat Immigration Fairness

			 Act.

		

			2.

			Adjustment of status for certain nationals of

			 Montserrat

			

				(a)

				In general

				The status of any alien described in subsection (c) shall be

			 adjusted by the Secretary of Homeland Security to that of an alien lawfully

			 admitted for permanent residence, if the alien—

				

					(1)

					applies for such adjustment within 1 year after the date of

			 enactment of this Act; and

				

					(2)

					is determined to be admissible to the United States for permanent

			 residence.

				

				(b)

				Certain grounds for exclusion inapplicable

				For purposes of determining admissibility under subsection

			 (a)(2), the grounds for inadmissibility specified in paragraphs (4), (5),

			 (6)(A), and 7(A) of section 212(a) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1182(a)) shall not apply.

			

				(c)

				Aliens eligible for adjustment of status

				An alien shall be eligible for adjustment of status under

			 subsection (a) only if the alien—

				

					(1)

					is a national of Montserrat; and

				

					(2)

					was granted temporary protected status in the United States by

			 the Secretary of Homeland Security pursuant to the designation of Montserrat

			 under section

			 244(b)(1) of the Immigration and

			 Nationality Act (8 U.S.C. 1254a(b)(1)) on

			 August 28, 1997.

				

			3.

			Effect of application on certain orders

			An alien present in the United

			 States who has been ordered excluded, deported, or removed, or ordered to

			 depart voluntarily, from the United States through an order of removal issued

			 under the Immigration and Nationality

			 Act (8

			 U.S.C. 1101 et seq.) may, notwithstanding such order of

			 removal, apply for adjustment of status under section 1. Such an alien shall

			 not be required to file a separate motion to reopen, reconsider, or vacate the

			 order of removal. If the Secretary of Homeland Security approves the

			 application, the Secretary shall cancel the order of removal. If the Secretary

			 renders a final administrative decision to deny the application, the order of

			 removal shall be effective and enforceable to the same extent as if the

			 application had not been made.

		

			4.

			Work authorization

			The Secretary of Homeland

			 Security shall authorize an alien who has applied for adjustment of status

			 under section 1 to engage in employment in the United States during the

			 pendency of such application and shall provide the alien with an appropriate

			 document signifying authorization of employment.

		

			5.

			Adjustment of status for certain family members

			

				(a)

				In general

				The status of an alien shall be adjusted by the Secretary of

			 Homeland Security to that of an alien lawfully admitted for permanent residence

			 if the alien—

				

					(1)

					is the spouse, parent, or unmarried son or daughter of an alien

			 whose status is adjusted under section 1;

				

					(2)

					applies for adjustment under this section within 2 years after

			 the date of enactment of this Act; and

				

					(3)

					is determined to be admissible to the United States for permanent

			 residence.

				

				(b)

				Certain grounds for exclusion inapplicable

				For purposes of determining admissibility under subsection

			 (a)(3), the grounds for inadmissibility specified in paragraphs (4), (5),

			 (6)(A), and 7(A) of section 212(a) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1182(a)) shall not apply.

			

			6.

			Availability of review

			

				(a)

				Administrative review

				The Secretary of Homeland Security shall provide to aliens

			 applying for adjustment of status under section 1 or 4 the same right to, and

			 procedures for, administrative review as are provided to—

				

					(1)

					applicants for adjustment of status under

			 section

			 245 of the Immigration and

			 Nationality Act (8 U.S.C. 1255); or

				

					(2)

					aliens subject to removal proceedings under section 240 of such

			 Act (8 U.S.C.

			 1229a).

				

				(b)

				Limitation on judicial review

				A determination by the Secretary of Homeland Security as to

			 whether the status of any alien should be adjusted under this Act is final and

			 shall not be subject to review by any court.

			

			7.

			No offset in number of visas available

			The granting of adjustment of

			 status under section 2 shall not reduce the number of immigrant visas

			 authorized to be issued under any provision of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1101 et seq.).

		

